DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicant's arguments pertaining to Claims 18 & 33: 
Applicant argues the knockout tooling device of Tung [212] is distinguishable from the claimed knockout tooling device.  Applicant further argues the knockout tooling device disclosed by Tung performs the function of supporting and axially restraining and elastomeric deformable sleeve, however this function is not disclosed as precluding [212] from functioning as a knockout tooling device, nor do the Applicant's arguments explain how [212] would be precluded from functioning as a knockout tooling device.  Examiner respectfully disagrees and notes that merely reciting details of the claimed invention do not constitute an explanation of an interpretation of prior art.  Examiner maintains the axial movement of [212] towards the product would enable its use as a knockout device, regardless of the relative position of both elements, as long as contact is maintained. 
Further, Applicant supplies as argument, a restatement of Pg 8/10, Ln 12-15 on new Arguments, Page 7/12, Ln 26-28, i.e., “Because the portion of the sleeve 216 that includes the plate 212 is positioned entirely within the interior of the can 16, there does not appear to be any way that the plate 212 can be used as a knockout device”.  Examiner respectfully submits that this statement is not proof, but merely an allegation of lack of functionality.  Applicant is further reminded that the structure of the invention which must be claimed in an apparatus claim, not the function, intended or stated. 
Applicant further argues (Applicant’s Arguments, page 8 of 10, first paragraph) that “Because the portion of the sleeve 216 that includes the plate 212 is positioned entirely within the interior of the can 16, there does not appear to be any way that the plate can be used as a knockout device”.  Examiner respectfully disagrees and notes Tung explicitly discloses the knockout device (200) is returned to [its] lowermost position while the can is removed from the die (Col 8, Ln 9-12). 
Applicant further argues (Page 8/12, Ln 5-6 and Ln 8) that on one hand the prior art Tung is not explicit to the manner in which the product is removed from the die, and on the other hand that it is removed via air pressure.  Both arguments cannot be true.  Examiner maintains that although prior art Tung is not explicit to a knockout device, the axial movement of [212] towards the product would enable its use as a knockout device, and the existence of additional means of product removal from the die does not preclude this. 
Applicant previously argued that drive cylinder [202], as disclosed by Tung (Fig 5), does not function to operate independently of the forming die [14]. Examiner respectfully disagreed and noted that Tung explicitly discloses hollow rod [137] is reciprocally mounted within cartridge [132] which is fixedly secured to die [14]. (Col 7, Ln 46-51 ). As illustrated in Fig 5, drive cylinder [202] I secured to [137], which moves with cam follower [138].  This is further illustrated in Fig 2, which illustrates the upper and lower positions of the knockout tooling device, as illustrated in Fig 5, during forming operation moving independently of die [14].  Applicant argued (Applicant’s Arguments, page 9 of 10, first paragraph) “The ‘driving ram’ 137 of Tung is not configured in a sliding ram assembly that is for the purpose of axial motion the die tooling”.  While not conceding Applicant’s arguments, Examiner noted the claims do not require this limitation, rather, Examiner noted claim 18 requires “a drive cylinder that causes axial movement of the knockout tooling device and is configured to operate independently of the forming die”, and no “sliding ram assembly”, nor other device or element “for purpose of axial motion the die tooling” limitation is recited. 
Applicant further argued “a cam-driven rod (rather than a cylinder-driven rod) is used to move Tung's plate 212”.  While not conceding Applicant’s arguments, Examiner noted the claims do not require this limitation, rather, as stated above, the claims require only a drive cylinder, and not the means to drive the cylinder.  Further, Examiner noted the Tung element (202) is cylindrical and driven (as illustrated in at least Fig 2), and thus is a driven cylinder. “
Applicant currently argues that the claimed limitation “drive cylinder” inherently provides limiting scope, consistent with the claims and excluding the prior art Tung.  Examiner respectfully disagrees and suggests that if protection is sought for a linear actuator or air/hydraulic cylinder, such specific structure should be claimed. 
Applicant's arguments pertaining to Claim 39: 
Applicant states, apparently without argument against the Rejection of Claim 39, that the Office Action equates the knockout device and drive cylinder of prior art McClung.  Examiner notes that neither the claim limitations nor prior art precludes this interpretation. 
Applicant again argues that only the cylinder claimed in the Instant Application meets the limitations claimed, precluding any other type of cylinder.  Examiner respectfully disagrees since the term cylinder is generic and the claim of “a drive cylinder configured to move in response to air flow” (Claim 39, Ln 24) does not limit the claim to a barrel-piston-rod configuration, which Examiner has interpreted the Drawings of the Instant Application to illustrate, and which Applicant is apparently seeking protection for in the claims.  Examiner again notes that if protection for this structure is sought, it should be explicitly claimed so as to clearly state the meets and bounds of the claims. 
Applicant's arguments pertaining to Claim 41: 
Applicant argues that the Rejection of Claim 41 in the most recent Office Action fails because “the diameter of [15] appears to be greater than [230]”.  Examiner respectfully disagrees and maintains that at eh point [230] in Figure 6B of prior art Tung, the two elements appear to be in contact, thus meeting the claimed limitation of “catching”. 
Examiner notes that no specific arguments based on art rejections of Claims 19-32 or 34-38 were made by the Applicant.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-23 25-26, 28 & 36-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tung, et alia (US 5,755,130), hereinafter Tung, in view of Jackson (US 4,158,405), hereinafter Jackson. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

FIG EX-1 (Tung Fig 2)
Regarding Claim 18, Tung discloses a rotatable forming apparatus (Col 7, Ln 2) for modifying a shape of a container (Col 1, Ln 10-12), the apparatus comprising: 
a frame (50) having a lower base (52) and an upper base (54); and 
a forming turret assembly (70) connected to the frame (Col 7, Ln 1-2) and including: 
a drive shaft (78) extending in a vertical direction along a longitudinal axis from the lower base to the upper base (as illustrated in at least Fig 2), 
a first turret portion (74) (Col 7, Ln 5) extending in the vertical direction along the drive shaft (78) (as illustrated in at least Fig 2); 
a turret starwheel coaxial with the drive shaft (as illustrated in at least EX-1 ), 
a second turret portion (76) (Col 7, Ln 6) extending in the vertical direction along the drive shaft and above the first turret portion (as illustrated in at least Fig 2), the second turret portion including a cam (139) (Col 7, Ln 53), and 
forming ram assemblies (102) (Col 7, Ln 46) extending around and connected to the second turret portion (as illustrated in at least Fig 2), 
wherein each of the forming ram assemblies includes: 
cam followers (138) (Col 7, Ln 50) configured to follow the cam (139) (Col 7, Ln 52) as the forming ram assemblies (102) rotate around the cam (139) (as illustrated in at least Fig 2 by the different vertical positions of the forming ram assemblies shown at 90 degrees apart, and therefore at different positions along the periphery of the cam); 
a forming die (14) operatively connected to the cam followers (138) (as illustrated in at least Fig 5) such that the forming die (14) moves in the vertical direction while following the cam (139) (as illustrated in at least Fig 2), and 
a knockout tooling device (212) (as illustrated in at least Fig 5); 
a drive cylinder (202) that causes axial movement of the knockout tooling device (212) and is configured to operate independently of the forming die (14) (Col 7, Ln 46-51; Col 9, Ln 66-67). 
Tung further discloses guide rails (48) for holding the container and therefore does not disclose a vacuum supply.  Tung is also silent to the turret starwheel having a vacuum port thereon, the vacuum port being fluidly connected to the vacuum supply, the turret starwheel being configured to hold the container using suction received from the vacuum supply. 
Jackson provides a teaching in the same field of endeavor as the claimed invention, comprising 
a vacuum supply (Col 4, Ln 3), 
the turret starwheel (103) having a vacuum port thereon (135), the vacuum port being fluidly connected to the vacuum supply (Col 4, Ln 2-3), the turret starwheel being configured to hold the container using suction received from the vacuum supply (Col 4, Ln 5-7), as illustrated in at least Fig 3. Jackson further teaches that vacuum is an improvement to guide rails (Col 1, Ln 18-24). 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

FIG EX-2 (Tung Fig 1)
Tung discloses transferring cans from one turret starwheel to another, to and from the can forming location (as illustrated in at least FIG EX-2). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotatable forming apparatus, as disclosed by Tung, to replace the guide rails with a vacuum supply, a turret starwheel having a vacuum port thereon, the vacuum port being fluidly connected to the vacuum supply, the turret starwheel being configured to hold the container using suction received from the vacuum supply, as taught by Jackson, in order improve the transfer of the can during forming. 
Regarding Claim 19, the combination of Tung and Jackson teach all elements of the claimed invention, as stated above. Tung is silent to the turret starwheel further includes a channel portion, the vacuum port being formed in the channel portion. 
Jackson further teaches the rotatable forming apparatus of Claim 18, wherein the turret starwheel further includes a channel portion (124) (Col 4, Ln 2), the vacuum port being formed in the channel portion (as illustrated in at least Fig 1 ). 
Regarding Claim 21, the combination of Tung and Jackson teach all elements of 
the claimed invention, as stated above. Tung further discloses the rotatable forming apparatus of Claim 20, wherein the drive cylinder (202) includes an outer surface (132) that connects to the forming die (14) and an inner surface (204) that connects to the knockout tooling device (212). 
Regarding Claim 22, the combination of Tung and Jackson teach all elements of the claimed invention, as stated above. Tung further discloses the rotatable forming apparatus of Claim 20, wherein the drive cylinder (202) includes a drive cylinder shaft
(137) that extends parallel to the drive shaft (78) (as illustrated in at least Fig 2).
Examiner notes that (102), which is parallel to (78), and contains (202) & 137), is shown in detail in at least Fig 5. 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Fig EX-3 (Tung Fig 5)
Regarding Claim 23, the combination of Tung and Jackson teach all elements of the claimed invention, as stated above. Tung further discloses the rotatable forming apparatus of Claim 18, wherein the knockout tooling device includes a knockout tooling device shaft that is coaxial to and extends around a guide cylinder shaft (as illustrated in FIG EX-3). 
Regarding Claim 25, the combination of Tung and Jackson teach all elements of 
the claimed invention, as stated above. Tung further discloses the rotatable forming apparatus of Claim 18, wherein the first turret portion (74) is a fixed turret portion (Col 7, Ln 15-16) and the second turret portion (76) is an axially movable turret portion (Col 7, Ln 12-13), the axially movable turret portion including an adjustment mechanism (86), (88) configured to adjust the second turret portion (76) in the vertical direction along the drive shaft (78) with respect to the first turret portion (74) (Col 7, Ln 13-14). Examiner notes Tung is not explicit to the purpose of the adjustment mechanism, however a skilled artisan would recognize the economy provided by the adjustment mechanism as applied to different sized containers. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the existing adjustment mechanism, as disclosed by Tung, to different sized containers, for the purpose of maximizing the economy of the design of the apparatus. 
Regarding Claim 26, the combination of Tung and Jackson teach all elements of the claimed invention, as stated above. Tung further discloses the rotatable forming apparatus of Claim 18, further comprising a transfer turret assembly (Col 6, Ln 31) (e.g., [21], as illustrated in at least Fig 1) extending from and connected to the lower base of the frame and including one of an infeed starwheel that receives the container (as illustrated in at least Fig 1) and transfers the container to the turret starwheel and a transfer starwheel that receives the container from the turret starwheel and transfers the container to another turret starwheel (as illustrated in at least Fig 1, the turret starwheels located in the even numbered assemblies, e.g., 22, 24, 26, etc., and the transfer starwheels located in the odd numbered assemblies, e.g., 21, 23, 25, etc. as described in Col 6, Ln 35-40). 
the claimed invention, as stated above. Tung further discloses the rotatable forming apparatus of Claim 18, wherein the lower base (52) has a bottom surface and a generally opposing top surface, the bottom surface contacting a supporting surface (51 ), the drive shaft (78) extending from the top surface of the lower base (52) to the upper base (54) (as illustrated in at least Fig 2). 
Regarding Claim 37, the combination of Tung and Jackson teach all elements of the claimed invention, as stated above. Tung is silent to the turret starwheel further includes a channel portion, the vacuum port being formed in the channel portion. 
Jackson further teaches the rotatable forming apparatus of Claim 18, wherein the turret starwheel further includes a channel portion (124) (Col 4, Ln 2), the vacuum port being formed in the channel portion (as illustrated in at least Fig 1 ). 
Regarding Claim 38, the combination of Tung and Jackson teach all elements of the claimed invention, as stated above. Tung further discloses the rotatable forming apparatus of Claim 36, wherein the lower base (52) has a bottom surface and a generally opposing top surface, the bottom surface contacting a support surface, the drive shaft (78) extending from the top surface of the lower base (52) to the upper base(54) (as illustrated in at least Fig 2). 
Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tung in view of Jackson and Lin , et alia (International Journal of Machine Tools & Manufacture, 50 [201 0] 741-746), hereinafter Lin. 
the claimed invention, as stated above. Tung discloses a bearing and guide design (as illustrated in at least FIG EX-3), internal to the forming ram. 
Tung is silent to the forming ram assemblies further includes at least two slide blocks, a profiled rail extending through each of the at least two slide blocks, and a drive cylinder configured to slide each of the at least two slide blocks along the profiled rail in the vertical direction. 
Lin teaches a vertical apparatus, including at least two slide blocks, a profiled rail extending through each of the at least two slide blocks (located on each of two vertically mounted guide rails on either side of the column, as illustrated in Fig 1), and a drive cylinder (located between the pair of vertically mounted guide rails, as illustrated in 
Fig 1) configured to slide each of the at least two slide blocks (Examiner notes that the slide blocks as taught by Lin are linear bearings illustrated to slide along profiled rails, as illustrated in Fig 1 and 3b) along the profiled rail in the vertical direction (as illustrated in at least Fig 1 ). 
It would be obvious to an artisan, skilled in the machine tool building art, that wear components, such as bearings, which are mounted externally are more readily accessible than those elements which are contained within the apparatus, and thus require disassembly of unrelated or unaffected elements in order to service the wear components. Thus it would be equally obvious to a skilled artisan that externally locating bearings would enable easier and quicker, and therefore more economical, service of wear components, saving time and money for the user. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combined Tung and Jackson, to include at least two slide blocks, a profiled rail extending through each of the at least two slide blocks, and a drive cylinder configured to slide each of the at least two slide blocks along the profiled rail in the vertical direction, so as to provide for easier and quicker service of the vertical guide elements, therefore saving time and money for the user. 
Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 
Tung in view of Jackson and Schill, et alia (US 7,886,894), hereinafter Schill ('894). 
Regarding Claim 27, the combination of Tung and Jackson teach all elements of 
the claimed invention, as stated above. Tung is silent to a recirculation mechanism. 
Schill ('894), (as disclosed in Applicant's Specification, Para [0059], Ln 6-7) teaches a rotatable forming apparatus comprising a recirculation mechanism configured to receive the container and return the container to the infeed starwheel (Col 8, Ln 19; as illustrated in at least Fig 3). Schill further teaches the recirculation mechanism is configured so that the articles may undergo additional operations without the need for a long and space consuming machine arrangement (Col 1, Ln 17-19). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tung and Jackson to include a recirculation mechanism configured to receive the container and return the container to the infeed starwheel, so that the articles may undergo additional operations without the need for a long and space consuming machine arrangement, thus providing for additional value and economy of the apparatus. 
Claim 35 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Tung. 
Regarding Claim 35, Tung discloses all elements of the claimed invention as stated above. Tung further discloses the rotatable forming apparatus of Claim 33, wherein the first turret portion (74) is generally fixed (Col 7, Ln 15-16) and the second turret portion (76) is axially movable (Col 7, Ln 12-13), the second turret portion (76) including an adjustment mechanism (86), (88) configured to adjust the second turret portion (76) in the vertical direction along the drive shaft (78) with respect to the first turret portion (74) (Col 7, Ln 13-14). Examiner notes Tung is not explicit to the purpose of the adjustment mechanism, however a skilled artisan would recognize the economy provided by the adjustment mechanism as applied to different sized containers. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the existing adjustment mechanism, as disclosed by Tung, to different sized containers, for the purpose of maximizing the economy of the design of the apparatus. 
Claim 36 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tung, in view of Jackson, and as evidenced by Halasz, et alia (US 6,032,502), hereinafter Halasz. 
Regarding Claim 36, Tung discloses all elements of the claimed invention, as stated above. Tung is silent to a vacuum supply, the turret starwheel further comprising vacuum ports that fluidly communicate with the vacuum supply, or the turret starwheel being configured to hold the container using suction received from the vacuum supply. 
Vacuum elements are known in the can forming art, as evidenced by Halasz. 
Halasz teaches a rotatable forming apparatus for modifying a shape of a container (Col 1, Ln 5-8) and further teaches that the forming apparatus may be equipped with vacuum ports which assist in holding the container (Col 6, Ln 49-50). 
Jackson provides a teaching in the same field of endeavor as the claimed invention, comprising 
a vacuum supply (Col 4, Ln 3), 
the turret starwheel (103) having a vacuum port thereon (135), the vacuum port being fluidly connected to the vacuum supply (Col 4, Ln 2-3), the turret starwheel being configured to hold the container using suction received from the vacuum supply (Col 4, Ln 5-7), as illustrated in at least Fig 3. Jackson further teaches that vacuum is an improvement to guide rails (Tung [48]) (Col 1, Ln 18-24 ;as illustrated in at least FIG EX-2). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotatable forming apparatus, as disclosed by Tung, to include a vacuum supply, known in the can forming art as evidenced by Halasz, a turret starwheel having a vacuum port thereon, the vacuum port being fluidly connected to the vacuum supply, the turret starwheel being configured to hold the container using suction received from the vacuum supply, as taught by Jackson, in order improve the transfer of the can during forming. 
Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tung. 
Regarding Claim 33, Tung discloses a rotatable forming apparatus for modifying a shape of a container, the apparatus comprising: 
a frame (50) having a lower base (52) and an upper base (54); and 
a forming turret assembly (70) connected to the frame (50) and including: 
a drive shaft (78) extending in a vertical direction along a longitudinal axis from the lower base (52) to the upper base (54) (as illustrated in at least Fig 2), 
a first turret portion (74) (Col 7, Ln 5) extending in the vertical direction along the drive shaft (78) (as illustrated in at least Fig 2), the first turret portion (74) including a first cam (118) (Col 7, Ln 36), the first turret portion (74) further including push ram assemblies (112) (Col 7, Ln 33) extending around and connected to the first turret portion (as illustrated in at least Fig 2), each of the push ram assemblies including a push ram cam follower (116) (Col 7, Ln 35) configured to follow the first cam (118) such that the push ram assemblies (112) move in the vertical direction ,while following the first cam (as illustrated by the two different vertical positions of the push ram assemblies, as illustrated in Fig 2, shown at 90 degrees apart, and therefore at different positions along the periphery of the cam), 
a turret starwheel coaxial with the drive shaft (as illustrated in at least EX-1 ), and a second turret portion (76) (Col 7, Ln 6; as illustrated in at least Fig 2) extending in the vertical direction along the drive shaft (as illustrated in at least Fig 2) the second turret portion including a second cam (139) (Col 7, Ln 53); Examiner notes that although Tung discloses" a cam follower [138]", the disclosure has been interpreted to mean that each of the plurality of can positions, as illustrated in Fig.s 1 & 2, would have the same can forming apparatus, and that Fig 2, taken as Section 2-2 from Fig 1, illustrates different aspects of the second forming turret forming ram assemblies, based on the particular position of the section line, with respect to the plan view, again as illustrated in Fig 1), 
the second turret portion further including forming ram assemblies (102) (Col 7, Ln 46) extending around and connected to the second turret portion (as illustrated in at least Fig 2), each of the forming ram assemblies including a forming ram cam follower ( 138) configured to follow the second cam ( 139) as the forming ram assemblies ( 102) rotate around the second cam (139), 
each of the forming ram assemblies including a forming die (14) operatively connected to the forming ram cam followers (138) (as illustrated in at least Fig.s 2 & 5) such that the forming ram assemblies (102) move in the vertical direction while following the second cam (139) (as illustrated by the two different vertical positions of the push ram assemblies, as illustrated in Fig 2, shown at 90 degrees apart, and therefore at different positions along the periphery of the cam) each of the forming ram assemblies (200) further including a knockout tooling device (212) and a drive cylinder (202) that causes axial movement of the knockout tooling device (212) and is configured to operate independently of the forming die (14) (Col 7, Ln 46-51; Col 9, Ln 66-67); Examiner notes the disclosure states "the knockout tooling device [212] reciprocates within the forming die [14]", thus the internal reciprocation defines independent operation of the knockout tooling device [212] with respect to the forming die [14]. 
Examiner notes the action of the cam and cam follower, disclosed by Tung as taught by Traczyk, et alia (US 4,519,232), hereinafter Traczyk, wherein each of the push ram assemblies (144) (Col 5, Ln 48) including a push ram cam follower (146) (Col 5, Ln 50) are configured to follow the first cam (148) (Col 5, Ln 51) as the push ram assemblies (144) such that the push ram assemblies move in the vertical direction, while following the first cam (Col 6, Ln 40; as illustrated in at least Fig 2), which Tung incorporates in its entirety by reference (Tung, Col 7, Ln 43). 
Claims 39-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tung, in view of Jackson and McClung (US 2002/0023474), hereinafter McClung. 
Regarding Claim 39, Tung discloses a rotatable forming apparatus (Col 7, Ln 2) for modifying a shape of a container (Col 1, Ln 10-12), the apparatus comprising: 
a frame (50) having a lower base (52) and an upper base (54); and 
a forming turret assembly (70) connected to the frame (Col 7, Ln 1-2) and including: 
a drive shaft (78) extending in a vertical direction along a longitudinal axis from the lower base to the upper base (as illustrated in at least Fig 2), 
a first turret portion (74) (Col 7, Ln 5) extending in the vertical direction along the drive shaft (78) (as illustrated in at least Fig 2); 
a turret starwheel coaxial with the drive shaft (as illustrated in at least EX-1 ), 
a second turret portion (76) (Col 7, Ln 6) extending in the vertical direction along the drive shaft (as illustrated in at least Fig 2), the second turret portion including a cam (139) (Col 7, Ln 53), and 
forming ram assemblies (102) (Col 7, Ln 46) extending around and connected to the second turret portion (as illustrated in at least Fig 2), 
wherein each of the forming ram assemblies includes: 
cam followers configured to follow the cam as the forming ram assemblies rotate around the cam, 
cam followers (138) (Col 7, Ln 50) configured to follow the cam (139) (Col 7, Ln 52) as the forming ram assemblies (102) rotate around the cam (139) (as illustrated in at least Fig 2 by the different vertical positions of the forming ram assemblies shown at 90 degrees apart, and therefore at different positions along the periphery of the cam); 
a forming die (14) operatively connected to the cam followers (138) (as illustrated in at least Fig 5) such that the forming die (14) moves in the vertical direction while following the cam (139) (as illustrated in at least Fig 2), and 
a knockout tooling device (212) (as illustrated in at least Fig 5) configured to operate independently of the forming die (14) (Col 7, Ln 46-51; Col 9, Ln 66-67), and 
Tung further discloses guide rails (48) for holding the container and therefore does not disclose a vacuum supply.  Tung is also silent to the turret starwheel having a vacuum port thereon, the vacuum port being fluidly connected to the vacuum supply, the turret starwheel being configured to hold the container using suction received from the vacuum supply. 
Jackson provides a teaching in the same field of endeavor as the claimed invention, comprising 
a vacuum supply (Col 4, Ln 3), 
the turret starwheel (103) having a vacuum port thereon (135), the vacuum port being fluidly connected to the vacuum supply (Col 4, Ln 2-3), the turret starwheel being configured to hold the container using suction received from the vacuum supply (Col 4, Ln 5-7), as illustrated in at least Fig 3. Jackson further teaches that vacuum is an improvement to guide rails (Col 1, Ln 18-24 ;as illustrated in at least FIG EX-2). 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

FIG EX-2 (Tung Fig 1) 
Tung discloses transferring cans from one turret starwheel to another, to and from the can forming location (as illustrated in at least FIG EX-2). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotatable forming apparatus, as disclosed by Tung, to replace the guide rails with a vacuum supply, a turret starwheel having a vacuum port thereon, the vacuum port being fluidly connected to the vacuum supply, the turret starwheel being configured to hold the container using suction received from the vacuum supply, as taught by Jackson, in order improve the transfer of the can during forming. 
Combined Tung/Jackson is silent to a drive cylinder configured to move in response to air flow, such movement causing axial movement of the knockout tooling device. 

    PNG
    media_image4.png
    777
    1007
    media_image4.png
    Greyscale

FIG EX–3 (annotated McClung, Fig 5)
McClung teaches a forming apparatus for modifying a shape of a container (Para [0003], Ln 1-2).  McClung further teaches a drive cylinder configured to move in response to air flow, such movement causing axial movement of the knockout tooling device (as illustrated in FIG EX–3).  McClung further teaches the die (5) operates independently of the knockout tooling device (32) (as illustrated in Fig.s 3-5).  Since the knockout tooling device of Tung is moved axially by cam (118) and cam follower (116), the mechanical contact will wear the cam and/or cam follower and either or both will require replacement due to use over time.  Examiner notes that air driven cylinder (as illustrated in FIG EX–3) does not require the same cam-to-cam follower contact, and therefore will require maintenance and replacement less often resulting in improved operating efficiency. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotatable forming apparatus for modifying a shape of a container, as taught by modified Tung/Jackson, by replacing the cam (118) and cam follower (116), with the knockout tooling device (32) and base plate (as illustrated in FIG EX–3), as taught by McClung requiring less maintenance and replacement, resulting in improved operating efficiency. 
Regarding Claim 40, combined Tung/Jackson/McClung teaches all elements of the claimed invention, as stated above.  Tung further discloses the knockout tooling device (212) is configured to assist in releasing the container from the forming die (as illustrated in at least Fig 6B, shown after necking as [212] is moving axially downward). 
Regarding Claim 41, combined Tung/Jackson/McClung teaches all elements of the claimed invention, as stated above.  Tung further discloses the knockout tooling device (200) is configured to catch a leading edge of the container during modification of the shape of the container (as illustrated in at least Fig 6B, [212] catches a leading edge, at point [230], of container [16]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schill, et alia (US 2006/0101889), hereinafter Schill. Schill teaches a rotatable forming apparatus for modifying a shape of a container. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870. The examiner can normally be reached M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED C HAMMERS/
Examiner
Art Unit 3725



/ADAM J EISEMAN/           Supervisory Patent Examiner, Art Unit 3725